Citation Nr: 0710057	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  96-42 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Service connection for a depressive disorder.

2.	Service connection for nocturnal myoclonus/restless leg 
syndrome.  

3.	Service connection for degenerative disc disease of the 
cervical spine.  

4.	Service connection for arthritis.  

5.	Service connection for myeloma/melanoma on the abdomen. 

6.	Evaluation of flexion deformity of the third, fourth, and 
fifth digits involving the left foot, currently noted as zero 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1974 to July 
1994.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1995 
and September 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.      

The Board remanded this matter for further development in 
October 1999.  And in May 2006 the Board sought additional 
medical analysis in the form of expert medical opinions from 
specialists with the Veterans Health Administration (VHA).  
These opinions have been added to the record.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required.

REMAND

In a statement from the veteran received by the Board in 
February 2007, the veteran provided further argument in 
support of his claims, particularly responding to the VHA 
opinions added to the record pursuant to the Board's May 2006 
request for additional medical analysis.  The veteran 
requested that this matter be remanded for initial AOJ review 
of his February 2007 argument.    

The veteran suggested in his February 2007 argument that new 
evidence reflecting treatment received at a VA clinic in 
Lubbock, Texas be added to the record.

Accordingly, the case is REMANDED for the following action:

Following review of the claims file, to 
include any new evidence and the 
veteran's February 2007 argument, the RO 
should readjudicate the issues on appeal.  
If any determination remains unfavorable 
to the veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



